Case 3:19-cr-00268-HTW-FKB Document 1 Filed 11/06/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT | OILED -
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI NOV -6 2019 |
NORTHERN DIVISION

 

pT NCHOR GARSON

 

UNITED STATES OF AMERICA

y. CRIMINAL NO. 37] 9 -er- 968- HThy- Fé
JAMES F. ARRINGTON 18 U.S.C. § 666(a)(1)(A)

The Grand Jury charges:

COUNT 1
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

From on or about January 1, 2016, through on or about December 31, 2016, in Lauderdale
County in the Northern Division of the Southern District of Mississippi, the defendant, JAMES
F. ARRINGTON, being an agent and employee of the City of Meridian, Mississippi (the “City”),
aided and abetted by others unknown, did knowingly embezzle, steal, and obtain by fraud, and
otherwise without authority knowingly converted to his own use, $13,461 in funds owned by and
under the care, custody and control of the City, a local governmental entity which received in
excess of $10,000 in federal funding during the one year period beginning January 1, 2016, all in
violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2. }

COUNT 2
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

From on or about January 1, 2017, through on or about December 31, 201 7, in Lauderdale
County in the Northern Division of the Southern District of Mississippi, the defendant, JAMES
F, ARRINGTON, being an agent and employee of the City of Meridian, Mississippi (the “City”),
aided and abetted by others unknown, did knowingly embezzle, steal, and obtain by fraud, and
otherwise without authority knowingly converted to his own use, $8,820 in funds owned by and

under the care, custody and control of the City, a local governmental entity which received in
Case 3:19-cr-00268-HTW-FKB Document1 Filed 11/06/19 Page 2 of 2

excess of $10,000 in federal funding during the one year period beginning Qeteber-+,-2016, all in

violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the .
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c). *

    

-D. MICHAEL 4
A TRUE BILL: _ United States Attorney

S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the bP day of November, 2019

UNITED STATES MAGISTRATE JUDGE
